DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 14 July 2021, which papers have been made of record.
Claims 1-16 are currently presented for examination, of which claims 10-16 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 5,954,397 to Czernakowski et al. (hereinafter “Czernakowski”).
Regarding claim 1, Czernakowski discloses a method of installing a seat belt buckle, the method comprising: inserting the seat belt buckle (unnumbered, at 30) into a rear end (left side of opening 16) of a seat belt opening (16) of a rear vehicle seat (10), such that an engagement slot (unnumbered slot in tongue 30; see Fig. 2) of the seat belt buckle faces a front end (left end with respect to Fig. 1) of the seat belt opening (16) engaging the engagement slot (opening in buckle 30) of the seat belt buckle (see Fig. 1) with a seat belt tongue (portion at 24, 28) of a seat belt buckle installation jig (20); and translating the seat belt buckle from an embedded position (see Fig. 1) within the seat belt opening (16) to an extended position (compare with Fig. 2) with the seat belt buckle installation jig (20), wherein the seat belt buckle is nearer to the rear end of the seat belt opening in the embedded position (see Fig. 1) than in the extended position (see Fig. 2); and wherein the seat belt buckle installation jig (20) comprises a body (main body of 20) comprising a first distal end (at 24) and a second distal end (at 22), and the seat belt tongue is coupled to the first distal end (connected at recess 28; see Fig. 1 and Col. 2, lines 28-33).
Regarding claim 2, Czernakowski discloses the limitations of claim 1, and further Czernakowski discloses that in the extended position (see Fig. 2), the seat belt buckle is flush with the front end of the seat belt opening (at right side of Fig. 2; at least a portion of buckle appears to be flush with front end of opening 16).
Regarding claim 3, Czernakowski discloses the limitations of claim 1, and further Czernakowski discloses that in the extended position (see Fig. 2), the seat belt buckle extends outwardly from the seat belt opening (rightmost terminal end of buckle appears to extend from seatbelt opening 16 in Fig. 2).
Regarding claim 4, Czernakowski discloses the limitations of claim 1, and further Czernakowski discloses that the method further comprises releasing the seat belt tongue from engagement with the engagement slot once the seat belt buckle (see Col. 2, lines 28-36; the examiner understands the buckle and jig 20 to be disconnected for these actions) is in the extended position (at Fig. 2).
Regarding claim 5, Czernakowski discloses the limitations of claim 1, and further Czernakowski discloses that the seat belt tongue (at 24, 28; see Fig. 2) is a first seat belt tongue and the seat belt buckle installation jig (20) further comprises a second seat belt tongue (at 22, 26) coupled to the second distal end of the body of the seat belt buckle installation jig (20; see Fig. 1).
Regarding claim 8, Czernakowski discloses the limitations of claim 1, and further Czernakowski discloses that the first seat belt tongue (at 24, 28; see Fig. 2) comprises a distinct shape from the second seat belt tongue (at 22, 26; shapes are at least distinct because they are located on opposite ends of a curved structure, and so are understood to have different curvatures through their respective main bodies).
Allowable Subject Matter
Claims 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Response, filed 14 July 2021, with respect to the rejections of claims 8-9 have been fully considered and are persuasive.  The Rejection of 15 April 2021 has been withdrawn. 
Claim Rejections - 35 USC § 102
Applicant's arguments filed 14 July 2021 have been fully considered but they are not persuasive. Claims 1-5 and 8 were previously rejected as anticipated by Czernakowski.
Applicant has not amended independent claim 1.  Applicant notes that the reference at 30 of Czernakowski is understood in the Office Action of 15 April 2021 as a seat belt buckle. Applicant asserts that the term “buckle” as used in Applicant’s disclosure is represented by reference character 200, and “it should be understood that the seat belt assembly includes four components and that the tongue and the buckle are separate components as read within the scope of the specification.”  Applicant further asserts that Czernakowski “appears” to have a similar understanding of the components of a seat belt in 
The examiner notes that during the telephone interview on 13 July 2021, the Applicant indicated that the term “buckle” was understood by Applicant to indicate a female portion or receptacle of a seat belt buckle assembly.
The examiner appreciates Applicant’s arguments, however they are not sufficiently limiting to the terms of the claim.  In particular, the examiner notes, firstly, that the MPEP requires that “the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.” (See MPEP 2131).  Regardless of the terms used by Czernakowski, if a person having ordinary skill in the art would consider the structure recited at element 30 to be a buckle, the above rejection construing such element as a buckle may still be understood to anticipate the claim.
The examiner notes, without amending the above rejection, that at least United States Patent Application Publication 2019/0031135 to Gutierrez et al. (hereinafter “Gutierrez”) teaches a seat belt buckle (2); United States Patent Application Publication 2004/0140589 to Souther (hereinafter “Souther”) teaches a seat belt buckle (100); United States Patent Application Publication 2010/0247230 to Buckingham et al. (hereinafter “Buckingham”) teaches a seat belt buckle (114); and United States Patent Application Publication 2002/0043872 to Townsend et al. (hereinafter “Townsend”) teaches a seat belt buckle (230) having a structure similar to the element 30 of Czernakowski.  The examiner continues to understand Czernakowski to disclose a buckle at element 30.
The rejection of claims 1-5 and 8 are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/08/2021